Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on April 30, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-22 are currently pending and have been examined.  Claims 1-22 have been amended.  
The previous rejection of claims 2-6, 10-14, and 17-21 under 35 USC 112(b) has been withdrawn.

Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
The previous rejection of claims 2-6, 8, 10-14, and 17-21 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Applicants’ arguments regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 15 of Applicants’ Reply dated April 30, 2021 (hereinafter “Applicants’ Reply”) that the claims recite elements that” integrate the claimed subject matter into a practical application at least because the claimed subject matter provides an improvement in the functioning of a computer or an improvement to other technology or 
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration... However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
With this guidance in mind, the Examiner respectfully asserts that the statement that “there is a reduction in latency between individual reviews” because the reviews are “formatted” into a single continuous stream appears to be a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art.  As the Examiner has detailed further below, it is unclear what is meant by a “single continuous stream”.  Thus, it is unclear if the reduction in “latency” is due to this “continuous stream” (whatever that actually means) and whether it reflects an improvement over scrolling between separate reviews.  Further, although paragraphs [0086]-[0087] of the as-filed specification recite various techniques for creating this single continuous stream (i.e., what the claims recite as “formatting”), these techniques are not reflected in the claimed language.  Thus, the Examiner respectfully asserts that the claims do not reflect the alleged technical improvement.  
Regarding a particular machine, per MPEP 2106.05(b), “while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility.” Further, per MPEP 2106.05(b), “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” As discussed below, the processor is considered to be a generic element recited at a high level of generality, i.e., as a generic computer component performing generic computer functions. Thus, it is not considered to be a particular machine.
Applicants further argue at page 16 of Applicants’ Reply that “the claims…adds a specific limitation other than what is well-understood, routine, conventional activity in the field, or add unconventional steps that confine the claim to a particular useful exception.”  However, Applicants have not elaborated on what these specific limitations are and thus this argument is merely conclusory.
Thus, the rejection under 35 USC 101 is maintained.
Applicants’ arguments regarding the rejection under 35 USC 103 have been fully considered but they are not persuasive.  Applicants argue at page 11 of Applicants’ Reply that Ghoshal fails to disclose “formatting the plurality of selected reviews into a single continuous review.”  Applicants further argue at page 12 of Applicants’ Reply that “There is no formatting of the multiple reviews in the feed to present the multiple reviews as a single continuous review.  Indeed, the very nature of a feed would make it impossible to format the multiple reviews in the feed as a single continuous review.”  The Examiner respectfully disagrees.  
Per Merriam-Webster, the definition of a “feed” is “an Internet service in which updates from electronic information sources (such as blogs or social media accounts) are presented in a continuous stream.” Thus, a feed is by definition “continuous.”  Regarding whether the “feed” discloses that the plurality of selected reviews are “formatted” as a “continuous review”, the Examiner notes that Figure 12 of Ghoshal discloses the review feed for the Coleman Elite Tent and is comprised of multiple reviews from multiple users.  However, they constitute a “continuous review” in that each of the reviews is directed to the tent that is continually updated.  Applicants’ are respectfully referred to the rejections under 35 USC 112(b) discussed below.
The Examiner notes that Applicants reference various features of Ghoshal such as updating reviews at page 12 of Applicants’ Reply.  The Examiner respectfully asserts that these arguments are not directed to limitations recited in the instant claims and thus are irrelevant.
Applicants’ remaining arguments regarding the rejections under 35 USC 103 have been fully considered but they have either been addressed above or they are moot in view of the new grounds of rejection.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


 

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein presenting the set of reviews comprises formatting the plurality of selected reviews into a single continuous review.”  It is unclear what is meant by a “single continuous review.”  Does this mean that all of the reviews are aggregated into a single stream?  Or does this mean that all of the reviews are edited so that the comments/videos are presented as if they were written by a single reviewer?  If so, how is this performed?  For purposes of examination, the Examiner is interpreting “a single continuous review” as “a continuous review.”  
Claims 9 and 16 are rejected for similar reasons.
Claims 2-8, 10-15, and 17-22 inherit the deficiencies of claims 1, 9, and 16.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 9, and 16 recite a system, a method and, a computer readable medium for presenting product reviews to a user.  With regard to claim 9, the limitations of in response to a first event associated with a first merchant offering, presenting a set of reviews to a first customer, the set of reviews including a plurality of selected reviews associated with the first merchant offering, wherein presenting the set of reviews comprises formatting the plurality of selected reviews into a single continuous review; wherein at least a first review in the plurality of selected reviews is selected from a plurality of stored reviews, based on a match of one or more attributes between a profile of the first customer, and a profile of a first reviewer associated with the first review, as drafted, cover a method or organizing human activity, i.e., commercial or legal interactions.  Claims 1 and 16 recite similar limitations.
The judicial exception is not integrated into a practical application. Claim 1 recites a processor.  This element is recited at a high level of generality, i.e., as a generic computer component performing generic computer functions.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 9, and 16 are directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 
Thus, claims 1, 9, and 16 are not patent eligible.
Claims 2-8, 10-15, and 17-22 depend from independent claims 1, 9, and 16.  Claims 2-3, 10-11, and 17-18 are directed to selecting reviews based on different qualifications and are further directed to the abstract idea.  Claims 4-5, 12-13, and 19-20 are directed to determining an affinity and presenting a review based on the affinity and are further directed to the abstract idea.  Claims 6, 14, and 21 are directed to receiving a question from a customer and providing the question to a reviewer and are further directed to the abstract idea.  Claims 7-8, 15, and 22 are directed to presenting the reviews as video reviews and are further directed to the abstract idea.  
Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-10, 12-17, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0182001 A1 to Ghoshal et al. (hereinafter “Ghoshal”).
Claims 1, 9, and 16:  Ghoshal discloses systems and methods “for managing product reviews for users based on their social data.”  (See Ghoshal, at least Abstract).  Ghoshal further discloses “generating and serving customized product information and product reviews to users based on the user’s social connections and data obtained from the connections.”  (See Ghoshal, at least para. [0002]).  Ghoshal further discloses:
a processor in communication with a storage (See Ghoshal, at least FIG. 1 and associated text; para. [0066], review system comprises a processor; para. [0166], computer system includes processor and memory), the processor configured to execute instructions to cause the system to:
in response to a first event associated with a first merchant offering, present, via a first customer electronic device associated with a first customer, a set of reviews, the set of reviews including a plurality of selected reviews associated with the first merchant offering (See Ghoshal, at least para. [0133], request related to a product is received from a client application installed on a user device; para. [0126], user is interested in purchasing a mobile phone; para. [0127], review system receives social data regarding one or more social connections of the user with a plurality of other users; social data may indicate an affinity and a subject matter area associated with the user and a specific one of the plurality of other users; para. [0128], for example, of the user’s 100 connections, ten users may have authored a review on a specific mobile phone; para. [0130], review system sends to the user device a ranked list of reviews), wherein presenting the set of reviews comprises formatting the plurality of selected reviews into a single continuous review (See Ghoshal, at least para. [0064], reviews are delivered in the form of “review feeds” which refers to a continuous delivery of reviews; review feeds are updated automatically or updated based on a user input such as a refresh button; para. [0109], review data can be aggregated in creating a customized review for a user);
wherein at least a first review in the plurality of selected reviews is selected, from a plurality of stored reviews, based on a match of one or more attributes between a profile of the first customer and a profile of a first reviewer associated with the first review (See Ghoshal, at least para. [0134], review system determines a reviewer based on the social .
Claims 9 and 16 are rejected for similar reasons.
Claims 2, 10, and 17:  Ghoshal further discloses wherein the first review is further selected based on an approval indicator associated with the first review; or a second review is selected from the plurality of stored reviews to include in the plurality of selected reviews, based on an approval indicator associated with the second review (See Ghoshal, at least para. [0107], when a user frequently reviews a particular user’s reviews in a product category and consistently gives high ratings to those reviews, system can add the particular user’s future reviews to the user’s review feed or request the particular user to provide a review the next time the user is interested in a product in that category).
Claims 10 and 17 rejected for similar reasons.
Claims 4, 12, and 19:
determine an affinity between the first reviewer or a second reviewer and the first customer (See Ghoshal, at least para. [0107], when a user frequently reviews a particular user’s reviews in a product category and consistently gives high ratings to those reviews); and
present a third review to the first customer, the third review being associated with the first reviewer or the second reviewer, the third review being presented based on the determined affinity (See Ghoshal, at least para. [0107], when a user frequently reviews a particular user’s reviews in a product category and consistently gives high ratings to those reviews, system can add the particular user’s future reviews to the user’s review feed or request the particular user to provide a review the next time the user is interested in a product in that category).
Claims 12 and 19 are rejected for similar reasons.
Claims 5, 13, and 20:  Ghoshal further discloses wherein the affinity between the first reviewer or the second reviewer and the first customer is determined based on a response by the first customer to the first review or a second review associated with the second reviewer (See Ghoshal, at least para. [0107], when a user frequently reviews a particular user’s reviews in a product category and consistently gives high ratings to those reviews, system can add the particular user’s future reviews to the user’s review feed or request the particular user to provide a review the next time the user is interested in a product in that category).
Claims 13 and 20 are rejected for similar reasons.
Claims 6, 14, and 21:  Ghoshal further discloses:
receive a question from the first customer, the question relating to the first merchant offering or a second merchant offering (See Ghoshal, at least para. [0129], review system may receive a query related to the product from the user device; query may be an interactive, one-time, instant-response query or an initial request or specification to be re-run repeatedly over time); and
provide an option to the first reviewer or the second reviewer, via a reviewer electronic device, to create a new review based on the question, the option being provided to the first or second reviewer based on the determined affinity (See Ghoshal, at least para. [0135], review system selects the certain user as the reviewer when an affinity associated with the certain social connection with requesting user exceeds a first predetermined threshold and the similarity exceeds a second predetermined threshold; other data can be used in conjunction with social data to determine the best reviewer in response to the user’s request for a review such as the review history, the number of social connections or followers, the location, or the profession of each of the other users; for example when the user desires immediate feedback, review system would want to select a reviewer who not only has the appropriate qualifications but is most likely available—in the correct time zone, not busy at work, etc.;  para. .
Claims 14 and 21 are rejected for similar reasons.
Claims 7, 15, and 22:  Ghoshal further discloses wherein each of the plurality of selected reviews is a selected video review (See Ghoshal, at least para. [0098], review module provides reviewers the ability to create video reviews), and wherein the plurality of selected reviews is formatted to present the plurality of selected reviews as a single seamless video stream (See Ghoshal, at least para. [0064], reviews may be provided in the form of videos; reviews may be delivered in a form of “review feeds” which may refer to a continuous delivery of reviews; para. [0109], review data can be aggregated in creating a customized review for a user).
Claims 15 and 22 are rejected for similar reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal as applied to claims 1, 9, and 16 above, and further in view of US 2008/0119277 A1 to Thelen (hereinafter “Thelen”).
Ghoshal discloses all the limitations of claims 1, 9, and 16 discussed above.
Ghoshal does not expressly disclose wherein: the first review is further selected based on a second customer’s response to the first review; or a second review is selected from the plurality of stored reviews to include in the plurality of selected reviews, based on the second customer’s response to the second review; and wherein one or more attributes in a profile of the second customer match with the profile of the first customer.
However, Thelen discloses a “common interest affiliation network architecture” that provides “a collection of electronic content (e.g., casual games)” that also provides “a module to accept inputs from a user to create a profile describing the user’s interaction with one or more of the casual games and share the profile with another said user.”  (See Thelen, at least Abstract).  Thelen further discloses wherein: the first review is further selected based on a second customer’s response to the first review; or a second review is selected from the plurality of stored reviews to include in the plurality of selected reviews, based on the second customer’s response to the second review; and wherein one or more attributes in a profile of the second customer match with the profile of the first customer (See Thelen, at least para. [0036], user searches existing profiles (ratings and/or reviews in the profiles for particular ones that correspond to the user’s likes and dislikes; user then adds a reference to this profile; para. [0039], .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product review system and method of Ghoshal the ability wherein: the first review is further selected based on a second customer’s response to the first review; or a second review is selected from the plurality of stored reviews to include in the plurality of selected reviews, based on the second customer’s response to the second review; and wherein one or more attributes in a profile of the second customer match with the profile of the first customer as disclosed by Thelen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to 
Claims 11 and 18 are rejected for similar reasons.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal as applied to claim 7 above, and further in view of US 10,332,161 B2 to Flores et al. (hereinafter “Flores”).
Ghoshal discloses all the limitations of claim 7 discussed above.
Ghoshal further discloses that the reviews may be video reviews (See Ghoshal, at least para. [0098], review module provides reviewers the ability to create video reviews).
Ghoshal does not expressly disclose determine, for each of the plurality of selected…reviews, an associated number of matched attributes between a respective profile of a respective reviewer associated with the respective selected…review and the profile of the first customer; and wherein the plurality of selected…reviews is presented in accordance with a descending order of the number of matched attributes associated with each respective selected…review.
However, Flores discloses a system and method for “retrieving reviews for a user based on user profile information.”  (See Flores, at least Abstract).  Flores further discloses that a computer “receives a search term from the first user and determines review information corresponding to the search term and the user profile information.”  (See Flores, at least Abstract).  Flores further discloses determine, for each of the plurality of selected…reviews, an associated number of matched attributes between a respective profile of a respective reviewer associated with the respective selected…review and the profile of the first customer; and wherein the plurality of selected…reviews is presented in accordance with a descending order of the number of matched attributes associated with each respective selected…review (See Flores, at least col. 5, line 35 to col. 6, line 13, review analysis program searches review database for reviews created by other users of review system with a profile containing matching or similar characteristics as those of the requesting user; reviews can be ranked according to how closely the profiles are matched; for example, the best matched review author profile reviews are ranked above those reviews by review authors with less in common with the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the product review system and method of Ghoshal the ability to determine, for each of the plurality of selected…reviews, an associated number of matched attributes between a respective profile of a respective reviewer associated with the respective selected…review and the profile of the first customer; and wherein the plurality of selected…reviews is presented in accordance with a descending order of the number of matched attributes associated with each respective selected…review as disclosed by Flores since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2020/0327585 A1 to Boyce et al. is directed to a storefront marquee that scrolls crowdsourced reviews of a product or service.


US 2014/0249967 A1 to Suzuki is directed to a display of a client device which scrolls reviews of menu items from other customers.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625